DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “carrying each reoriented container template along the second conveyor in a second direction, the second direction parallel to the first direction”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note, the filed drawings, Fig. 5 showing the conveying directions of the first and second conveyors being aligned, not as indicated by the amended claim 1 to be “parallel”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The amended claim 1 is referring to a step of “carrying each reoriented container template along the second conveyor in a second direction, the second direction parallel to the first direction”, which is not having sufficient support in the filed specification.  The filed specification does not describe nor referring to the “parallel” direction of the first and second conveyor directions.  Noting that the specification is referring to the traveling bag with “first side 24 and the second side 26 transition from moving perpendicular to a direction of travel to parallel to a direction of travel” (paragraph 0050), but no proper support of the claimed “parallel” direction of the first and second conveying directions. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claim 1 is referring to a step of “carrying each reoriented container template along the second conveyor in a second direction, the second direction parallel to the first direction”, is vague and indefinite as it is not clear how such “parallel” relation between the first and second conveying direction takes place.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branson (U.S. Patent No. 4,892,512) in view of Ibaraki et al. (U.S. Pub. No. 2014/0083061).
Regarding claim 1: Branson discloses a process for making a container, comprising: providing at least one of a slider, sticker, textured surface, pattern, or embossed surface along a folded web of thermoplastic material that comprises a plurality of container templates, each container template having a first opposing wall and a second opposing wall, a seam defined by a junction of the first opposing wall and the second opposing wall, opposing first and second upper ends of the first and second walls, respectively, defined opposite the seam, and a first side and a second side defined between the seam and the opposing first and second upper end, see for example (Figs. 4 & 5; via folded/sealed web 142; “plastic web 142 is a double layer of film which is folded”); carrying each container template along a first conveyor in a first direction, see for example (Fig. 4; via conveying means 143).  
Branson shows rotation of bags horizontally in a horizontal plane, downwardly of the assembly line (Fig. 4).  Branson thought does not disclose the claimed picking up, with a turner, each container template, the turner including one or more rotator assemblies including a rotatable shaft and a bag-contacting surface connected to an end of the rotatable shaft, the bag-contacting surface being configured to engage a top exterior side of each container template; and reorienting, with the turner, each container template, the rotatable shaft being configured to horizontally translate and rotate each container template, nor depositing each reoriented container template along a second conveyor and “carrying each reoriented container template along the second conveyor in a second direction, the second direction to be parallel to the first direction.  However, Ibaraki discloses a similar method with the steps of picking up and turning the container template using rotator assemblies and rotatable shaft to reorient the bags horizontally, see for example (Fig. 1; via the shown rotating shaft 35, and assembly 13/36, rotates bags 11 horizontally), see annotated figure below.  Also, Ibaraki discloses the template being deposited to a second conveyor (via 29 and/or 3), while having the first and second conveyor directions “parallel”, see for example (Fig. 1; via conveyor 12 and 29 being parallel in respect to each other).

    PNG
    media_image1.png
    632
    757
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Branson’s method by having the step of picking up and turning the container template using rotator assemblies and rotatable shaft to reorient the bags horizontally, at the end of the assembly line, along with the step of depositing the template along a second conveyor being parallel to the first one, as suggested by Ibaraki, in order to change the orientation of the manufactured bags for better spacing and/or stacking (paragraph 0018), see annotated figure below.

    PNG
    media_image2.png
    332
    753
    media_image2.png
    Greyscale


Regarding claim 2: Branson discloses one of a slider, sticker, textured surface, pattern, or embossed surface includes extruding interfacing zipper profiles from the folded web of thermoplastic material, the interfacing zipper profiles provided adjacent the opposing first and second upper ends (Figs. 1-4; via the shown zipper 24/22).  
Regarding claim 3: Branson discloses that one of a slider, sticker, textured surface, pattern, or embossed surface includes fixedly coupling interfacing zipper profiles to the folded web of thermoplastic material adjacent the first and second upper ends (via zipper profiles 22/24).
Regarding claim 4: Branson discloses a cutting step of the folded web of thermoplastic material in a direction transverse to a first direction of travel of the folded web into the plurality of container templates (via cutting means 180).
Regarding claim 5: Branson discloses a step of rotating each container template results in the first and the second side being oriented along a second direction of travel (via the shown rotation and different orientation of the final formed bags).  
Alternatively, Ibaraki shows a step of rotating the containers along a second direction of travel (Fig. 1; via the shown change of the bag’s orientation).
Regarding claim 6: Ibaraki discloses the steps of having the first direction of travel is defined by a first conveyor and the second direction of travel is defined by a second conveyor (Fig. 1; via first conveyor 22 and second conveyor 52).
Regarding claim 10: Branson discloses a process for making a container, comprising: 
providing at least one of a slider, sticker, textured surface, pattern, or embossed surface along a first half-web and a second half-web of thermoplastic material that together comprise a plurality of container templates, each container template having a first opposing wall and a second opposing wall, a seam defined by a junction of the first opposing wall and the second opposing wall, opposing first and second upper ends of the first and second walls, respectively, defined opposite the seam, and a first side and a second side defined between the seam and the opposing first and second upper ends; see for example (Figs. 4 & 5; via folded/sealed web 142; “plastic web 142 is a double layer of film which is folded”).  Branson shows rotation of bags being reoriented horizontally in a horizontal plane downwardly of the assembly line (Fig. 4).  
Branson does not suggest the step of picking up, with a turner, each container template, the turner including one or more rotator assemblies including a rotatable shaft and a bag-contacting surface connected to an end of the rotatable shaft, the bag-contacting surface being configured to engage a top exterior side of each container template; and reorienting, with the turner, each container template, the rotatable shaft being configured to horizontally translate and rotate each container template.  However, Ibaraki discloses a similar method with the steps of picking up and turning the container template using rotator assemblies and rotatable shaft to reorient the bags horizontally, see for example (Fig. 1; via the shown rotating shaft 35, and assembly 13/36, rotates bags 11 horizontally), see annotated figure above.
Branson neither discloses a step of depositing each container template in the horizontal orientation after the reorienting step.  However, it is obvious that Ibaraki’s second conveying and gripping step of the bags (Fig. 1; via 29/3), would be followed by releasing and depositing step of the filled bags, which could be deposited and stacked in a horizontal orientation (a matter of design choice to be made).  
Such step would be appreciated by those skilled in the art, in order to simply and faster stack and pack filled containers.

Regarding claim 11: Branson discloses a step of cutting the first half-web and the second half-web of thermoplastic material in a direction transverse to a first direction of travel of the first half-web and the second half-web into the plurality of container templates, see for example (Fig. 1; via cutting means 180 transverse to the travel direction).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 10-11 have been considered but are moot because the new ground of rejection has been adjusted in light of the latest filed amendments.
The Office still believes that Ibaraki ‘061 do suggest the claimed both conveying directions of the package to be in “parallel” relation in respect to each other, see for example (Fig. 1; via 1st. conveying means 12, parallel to 2nd. conveying means 29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731